 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT (this “Agreement”), dated as of March 29, 2011, by and
between Casa Montalvo Holdings, Inc., a California corporation (“Company”), and
_______________ (“Director”).

 

WITNESSETH:

 

WHEREAS, Company believes that it is in its own best interests and in the best
interests of its stockholders that a majority of the Company’s board of
directors (the “Board”) be individuals who are independent of the Company; and

 

WHEREAS, Company desires to retain the services of Director in the capacity of
Director, and Director desires to provide such services in such capacity, upon
the terms and subject to the conditions hereinafter set forth; and

 

WHEREAS, the Board has approved the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Election as Director; Appointment. Company agrees to appoint Director as a
member of the Board as of the date hereof, and agrees to use its best efforts
and powers to sustain and continue Director’s election as a member of the Board
for successive one year terms at each annual meeting of stockholders of Company
and each special meeting of stockholders of Company convened for such purpose,
until the date of the next annual stockholders meeting, unless this Agreement is
terminated sooner pursuant to Section 4 hereof (the “Term”).

 

2. Duties and Extent of Services.

 

(a) During the Term, Director shall provide those services required of a
director under Company’s articles of incorporation and bylaws, as both may be
amended from time to time, and under the Delaware Revised Statutes, the federal
securities laws and other state and federal laws and regulations, as applicable,
and shall render such services as are customarily associated with and are
incident to the position of Director and such other services as Company may,
from time to time, reasonably require of him consistent with such position. Such
duties and responsibilities shall include, but shall not be limited to attending
all Board meetings and meetings of stockholders of the Company.

 

(b) Director shall faithfully, competently and diligently perform to the best of
his ability all of his duties. Without limiting the preceding sentence, Company
acknowledges that Director has other business commitments, including commitments
to serve on the board of directors of other companies.

 

(c) The parties acknowledge that the position does not involve Director acting
as an executive officer of the Company.

 

3. Compensation.

 

(a) Initial Compensation: As compensation for Director entering into this
Agreement and performing his services hereunder, the Company will agree to pay
Director a quarterly fee that is equal to the highest fee that the Company pays
to any director

 

1

 

 

(b) Expenses. Company agrees to reimburse Director for all reasonable and
necessary travel and other out-of-pocket business expenses incurred or expended
by him in connection with the performance of his duties hereunder upon
presentation of proper expense statements or vouchers or such other supporting
information as Company may reasonably require of Director.

 

4. Termination. The Company shall have the right to remove Director from, or not
reelect Director to, the Board. Director shall have the right, exercisable at
any time during the Term, upon thirty (30) days written notice to Company, to
resign as a member of the Board. In the event that, during the term hereof,
Director is removed as a director without “Cause” (as that terms is defined
herein) he shall be entitled to payment of all fees and grant of all options for
that year, even though he is no longer a director. “Cause” means Director’s
gross misconduct (as defined below) or willful (as defined below) and material
breach of this Agreement. For purposes of this definition, “gross misconduct”
shall mean (A) a felony conviction in a court of law under applicable federal or
state laws which results in material damage to the Company or its subsidiaries
or materially impairs the value of the Director’s services to the Company, or
(B) willfully engaging in one or more material acts of misconduct, or willfully
omitting to perform material duties hereunder, which act or omission
demonstrably and materially damages the Company. For purposes of this Agreement,
a “willful” act or omission by Director means an act or omission that is done or
omitted to be done by him not in good faith, and does not include any act or
failure to act resulting from any incapacity of Director.

 

5. Confidentiality. The Company may provide Director certain information and
data which is material non-public information and which the Company wishes to
keep confidential, including, but not limited to, information regarding the
Company’s governance, board of directors, management, plans, strategies,
business, finances or operations, including information relating to financial
statements and other financial information, evaluations, projections, plans,
programs, customers, plants, equipment and other assets, products, processes,
manufacturing, marketing, research and development, know-how and technology,
intellectual property and trade secrets and information which Company has
obtained from third parties and with respect to which the Company is obligated
to maintain confidentiality (collectively, “Confidential Information”).
Confidential Information may include information or materials in oral, written,
pictorial, magnetic or graphic form or maintained or transferred in any other
media. Director will not (a) disclose any Confidential Information to third
parties or use any Confidential Information in each instance without securing
the prior written consent of the Company or (b) engage in any purchases, sales
or other transactions involving the Company’s securities while in possession of
material non-public information relating to the Company. Confidential
Information does not include information which (a) is or becomes known publicly
known through no fault or action on the part of Director; (b) Director can show
by documentary evidence that it (i) has learned from a third party who it
believes in good faith is entitled to disclose it; (ii) already known to
Director before disclosure by the Company; or (iii) independently developed by
Director without access to any Confidential Information.

 

6. Independent Contractor. Director is an independent contractor and will not be
deemed an employee of Company for purposes of employee benefits, income tax
withholding, FICA taxes, unemployment benefits or otherwise.

 

7. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement with respect to the subject matter hereof and is
intended as a complete and exclusive statement of the terms and conditions
thereof and supersedes and replaces all prior negotiations and agreements
between the parties hereto, whether written or oral, with respect to the subject
matter hereof.

 

2

 

 

8. Governing Law.

 

(a) This Agreement shall be governed by and construed under the laws of the
State of Delaware, applicable to contracts to be wholly performed in such State,
without regard to the conflict of laws principles thereof.

 

(b) Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of New York located in the Borough of Manhattan
of the City of New York or in a Federal court located within the Southern
District of New York. The parties consent to the jurisdiction of such courts and
to the service of process in any manner provided by New York law. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding brought in such court
and any claim that such suit, action or proceeding brought in such court has
been brought in an inconvenient forum and agrees that service of process in
accordance with the foregoing sentences shall be deemed in every respect
effective and valid personal service of process upon such party.

 

9. Amendment. This Agreement may be amended, modified or superseded, and any of
the terms hereof may be waived, only by a written instrument executed by the
parties hereto.

 

10. Assignment. The obligations of Director may not be delegated and Director
may not, without Company’s written consent thereto, assign, transfer, convoy,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect. Company and Director agree that this Agreement and all
of Company’s rights and obligations hereunder may be assigned or transferred by
Company to and shall be assumed by and be binding upon any successor to Company.
The term “successor” means, with respect to Company or any of its subsidiaries,
any corporation or other business entity which, by merger, consolidation,
purchase of the assets or otherwise acquires all or a material part of the
assets of Company.

 

11. Severability. If any provision of this Agreement or any part thereof is held
to be invalid or unenforceable, the same shall in no way affect any other
provision of this Agreement or remaining part thereof; which shall be given full
effect without regard to the invalid or unenforceable part thereof.

 

12. Notices. All notices, requests, demands and other communications required or
permitted to be given or made under this Agreement, shall be given or made in
writing by registered or certified mail, return receipt requested, or by
overnight carrier service or by facsimile transmission and will be deemed to
have been given or made on the date following receipt or attempted delivery at
the following locations:

 

To the Director :

 

To the Company:

 

Casa Montalvo Holdings, Inc.

Attention: Alex Viecco

 

With a copy (not constituting notice) in the case of communications to Company
to:

 

Tarter Krinsky & Drogin LLP

1350 Broadway

New York, New York 10018

Attn: Peter Campitiello, Esq.

Facsimile No.: (212) 218-8001

 

3

 

 

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.

 

13. Representations and Warranties; Indemnification.

 

(a) Director hereby represents and warrants to Company that his execution,
delivery and performance of this Agreement and any other agreement to be
delivered pursuant to this Agreement will not violate, conflict with or result
in the breach of any of the terms of, or constitute (or with notice or lapse of
time or both, constitute) a default under, any agreement, arrangement or
understanding with respect to Director’s employment or providing services to
which Director is a party or by which Director is bound or subject.

 

(b) Company hereby represents and warrants to Director that (i) it is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to execute, deliver and perform this Agreement in accordance with the
terms hereof, (ii) all necessary actions to authorize the Company’s execution,
delivery and performance of this Agreement have been taken, (iii) this Agreement
has been duly executed and delivered by the Company and constitutes its legal,
valid, and binding obligation enforceable against it in accordance with the
terms hereof, and (iv) its execution, delivery and performance of this Agreement
and any other agreement to be delivered pursuant to this Agreement will not
violate, conflict with or result in the breach of any of the terms of, or
constitute (or with notice or lapse of time or both, constitute) a default
under, any agreement, arrangement or understanding with respect to Director’s
employment or which otherwise related to Director’s relationship with the
Company.

 

(c) Company hereby agrees to indemnify and hold harmless Director, his
affiliates (and such affiliates’ directors, officers, employees, agents and
representatives) and permitted assigns, to the fullest extent permitted under
Delaware law, from and against any and all losses, damages, liabilities,
obligations, costs or expenses which are caused by or arise out of (i) any
breach or default in the performance by the Company of any covenant or agreement
of the Company contained in this Agreement, and (ii) any breach of warranty or
inaccurate or erroneous representation made by the Company herein, and (iii) any
and all actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal fees) incident to any of the foregoing. The
Company shall advance any expenses reasonably incurred by Director in defending
an indemnifiable action hereunder, with such expenses to be reimbursed by
Director only in the event that a court of competent jurisdiction enters a
binding judgment, order or decree that Director acted in bad faith or in a
manner he reasonably believed not to be in the best interests of the Company.

 

14. Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

 

4

 



 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

Company   Director           By:      By:              Name:     Name:          
  Title:                   By:                    Name:                   Title:
       

 

5

 

